Citation Nr: 1735284	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  14-09 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a lumbar back disability.


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1974 to August 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

There was a pending motion to advance this case on the docket due to financial hardship.  The Board has granted this motion.

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of bilateral hearing loss and a lumbar back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the currently demonstrated tinnitus was caused by in-service exposure to excessive and harmful noise in connection with the Veteran's duties.

CONCLUSION OF LAW

The criteria for the establishment of service connection for tinnitus are met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303  (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist and to Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Tinnitus

Legal Criteria

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability, (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The evaluation of evidence generally involves a three-set inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran contends that he was exposed to noise in various ways during his active duty service.  The Veteran stated he was performing maintenance of a turret during live fire testing while on active duty.  He was not provided any ear protection.  The Veteran asserts that the ringing in his ears has continued since that time.  

The Veteran had a video hearing in March 2017.  The Veteran stated that he started to have ringing in his ears following the live fire testing.  Instead of getting better, the ringing continued to get worse.  The Veteran stated he received treatment for his tinnitus while in service and continued to seek treatment for hearing problems after service.  The Veteran stated that after service, he was not exposed to loud noises.

The Veteran was afforded an examination for his tinnitus in December 2011.  The examiner noted the Veteran reported recurrent tinnitus, but the examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.

The Veteran has repeatedly stated that he has had ringing in his ears since his in-service exposure to noise from live fire testing.  The Court has found a lay person competent to identify tinnitus which is a disorder that can be identified based on lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran is competent and credible to report the circumstances of his service.  The Board finds that the evidence is in equipoise.  Because a state equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and service connection for tinnitus will be granted.


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran is seeking service connection for bilateral hearing loss.  The Veteran stated in his March 2017 hearing that he did not have any hearing problems prior to his time in service.  The Veteran stated that in 1975, he was responsible for unloading ammo during a live fire test.  During that test, he was not provided with any sort of ear protection and the noise caused his hearing loss.  The Veteran stated that he began treatment for his hearing right after he was discharged from active duty service and that he is currently still seeking treatment for his hearing loss.  The Veteran has had several audiograms for his hearing. The Veteran stated that he was provided with audio tests by his former employer which showed that his hearing was getting worse over time; however, these records are not in the Veteran's file.  

In light of the Veteran's statements that there are private audio examinations that are not of record and that indicate that his hearing has gotten worse in the past few years, the Board finds that another audio examination is required.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran is also seeking service connection for a lumbar spine disability.  In his March 2017 hearing, the Veteran stated that he did not have back pain prior to his time in service.  The Veteran has consistently stated that he injured his back by lifting ammo.  The Veteran stated in his March 2017 hearing that he went to sick call and was given pain medications for his back pain.  VA attempted to obtain records from the treating hospital for a limited time period but no records were located.   

The Veteran has also stated that he began to have little back problems as soon as he left service and that things really started to go downhill in 2005.  The Veteran stated that he did not do any heavy lifting after he left service.  The Veteran's medical records show that he has been consistently treated for lumbar and cervical conditions.  

In light of the Veteran's lay evidence of symptoms and the fact that medical records in which he sought medical treatment for his back condition while in service are unavailable, the Board finds that the Veteran should be provided a VA examination to determine the nature and etiology of his lumbar back disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any of the Veteran's outstanding medical records and associate them with the claims file, including any hearing tests from the Veteran's former employer, Weyerhaeuser.  The AOJ should request all records from Reynolds Base Hospital that pertain to the Veteran, if it has not already done so.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral hearing loss and lumbar spine disability.  The claims file must be reviewed by the examiner and the report should note that review.

Based on the examination results and a review of the record, the examiner should opine on the following:

(a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss was incurred during active duty service.  

(b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss was aggravated by active duty service.  

(c) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spine disability was incurred during active duty service.  

(d) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spine disability was aggravated by active duty service.  

The examiner should provide a complete rationale for any opinion provided.

3.  After #1 and #2 have been completed, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

	(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


